

Exhibit 10.26


                                            
AMENDED AND RESTATED
UNLOADING AND BLENDING SERVICES AGREEMENT
(Artesia)


This Amended and Restated Unloading and Blending Services Agreement (this
“Agreement”) is dated as of January 18, 2017, to be effective as of the
Effective Time, by and among HollyFrontier Refining & Marketing LLC (“HFRM”),
Holly Energy Partners-Operating, L.P. (“HEP Operating”) and HEP Refining, L.L.C.
(“HEP Refining”). Each of HFRM, HEP Operating and HEP Refining is individually
referred to herein as a “Party” and collectively as the “Parties.”


RECITALS:
WHEREAS, on or about March 12, 2015, the Parties entered into a certain
Unloading and Blending Services Agreement (the “Original Agreement”) pursuant to
which HEP Refining undertook certain construction projects, as more specifically
set forth in Section 2 of the Original Agreement, related to constructing two
tanks and related equipment for the unloading and blending of Ethanol and
Biodiesel at the refined product truck rack located at the refinery owned by
Navajo Refining Company, L.L.C. in Artesia, New Mexico (the “Facility”), with
the volume capacities as set forth therein; and
WHEREAS, in connection with the construction of the Facility, the Parties
entered into the Original Agreement to, among other things, set forth the terms
and conditions under which HEP Operating would provide certain unloading and
blending services for HFRM at the Facility; and
WHEREAS, the Parties desire to amend and restate in its entirety the Original
Agreement to reflect certain agreed upon changes in the scope of the
construction project.
NOW, THEREFORE, in consideration of the covenants and obligations contained
herein, the Parties hereby agree as follows:
Section 1.Definitions
Capitalized terms used throughout this Agreement and not otherwise defined
herein shall have the meanings set forth on Appendix A.
Section 1.    Construction of the Facility and Related Assets.
In consideration of and in reliance upon HFRM’s execution and delivery of this
Agreement, including the Minimum Revenue Commitment, HEP Refining agrees to use
commercially reasonable efforts to complete the construction projects set forth
on Exhibit B (the “Construction Projects”). HEP Refining shall bear the costs of
constructing the Construction Projects listed on Exhibit B.
Section 2.    Agreement to Use Services Relating to the Facility.


[Page 1 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


The Parties intend to be strictly bound by the terms set forth in this
Agreement, which sets forth revenues to HEP Operating to be paid by HFRM, and
requires HEP Operating to provide certain unloading and blending services to
HFRM. The principal objective of HEP Operating is for HFRM to meet or exceed its
obligations with respect to the Minimum Revenue Commitment. The principal
objective of HFRM is for HEP Operating to provide services to HFRM in a manner
that enables HFRM to have the Products unloaded and blended at the Facility.
(a)    Minimum Revenue Commitment. During the Term, following the Commencement
Date, and subject to the terms and conditions of this Agreement, HFRM agrees as
follows:
(i)    Capacity and Revenue Commitment. Subject to Section 5, HFRM shall pay HEP
Operating service tariffs set forth in this Agreement for use of the Facility
that result in the payment of an amount that will satisfy the Minimum Revenue
Commitment in exchange for HEP Operating providing HFRM a minimum aggregate
capacity for unloading and blending services at the Facility equal to the
Minimum Capacity Commitment. The “Minimum Revenue Commitment” shall be an amount
of revenue to HEP Operating for each Contract Quarter determined by multiplying
the Minimum Throughput for such Contract Quarter, by the Base Tariff in effect
for such Contract Quarter, as such Base Tariff may be revised pursuant to
Section 3(a)(iii). The “Minimum Capacity Commitment” means an amount equal to
450 bpd.
(ii)    Applicable Tariffs. HFRM will pay the Base Tariff for all quantities of
Products unloaded at the Facility in each Contract Quarter during the Term up to
and including the Incentive Tariff Threshold, and shall pay the Incentive Tariff
for all quantities in excess of the Incentive Tariff Threshold at the Facility
during such Contract Quarter.
(iii)    Adjustment of Tariffs.
(A)    The Base Tariff and Incentive Tariff shall be adjusted upward on July 1
of each year during the Term commencing on July 1, 2015, by an amount equal to
three percent (3%).
(B)    In the event that the actual, reasonable and necessary costs, or as
otherwise approved in writing by HFRM (the “Actual Construction Costs”) incurred
by HEP Refining to construct the Construction Projects are more or less than
$5,300,000 (the “Construction Cost Estimate”), then the Base Tariff in effect
shall automatically be increased or decreased, as applicable, by the same
percentage by which the Actual Construction Costs exceeded or were less than the
Construction Cost Estimate; provided, however, that in no event shall the amount
of such overage or savings used to calculate the increase or decrease in the
Base Tariff exceed 25% of the original Base Tariff. For example:
(1)     if the Actual Construction Cost is $5,830,000 (10% above the
Construction Cost Estimate), the Base Tariff would be increased to be $0.1133
per gallon (a 10% increase);


[Page 2 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


(2)     if the Actual Construction Cost is $4,770,000 (10% below the
Construction Cost Estimate), the Base Tariff would be decreased to be $0.0927
per gallon (a 10% decrease);
(1)    if the Actual Construction Cost is $6,890,000 (30% above the Construction
Cost Estimate), the Base Tariff would be increased to be $0.12875 per gallon (a
25% increase); or
(2)    if the Actual Construction Cost is $3,710,000 (30% below the Construction
Cost Estimate), the Base Tariff would be decreased to be $0.07725 per gallon (a
25% decrease).
(iv)    Reduction for Non-Force Majeure Operational Difficulties. If HFRM is
unable to unload at the Facility the volumes of Products required to meet the
Minimum Revenue Commitment for a particular Contract Quarter as a result of HEP
Operating’s operational difficulties, prorationing, or the inability to provide
sufficient capacity for the Minimum Throughput, then the Minimum Revenue
Commitment applicable to the Contract Quarter during which HFRM is unable to
unload such volumes of Products will be reduced by an amount equal to: (A) the
volume of Products that HFRM was unable to unload at the Facility (but not to
exceed the Minimum Throughput), as a result of HEP Operating’s operational
difficulties, prorationing or inability to provide sufficient capacity at the
Facility to achieve the Minimum Throughput, multiplied by (B) the Base Tariff.
This Section 3(a)(iv) shall not apply in the event HEP Operating gives notice of
a Force Majeure event in accordance with Section 5, in which case the Minimum
Revenue Commitment shall be suspended in accordance with and as provided in
Section 5.
(v)    Pro-Rationing for Partial Periods. Notwithstanding the other portions of
this Section 3(a), in the event that the Commencement Date is any date other
than the first day of a Contract Quarter, then the Minimum Revenue Commitment,
Minimum Throughput, and Incentive Tariff Threshold for the initial partial
Contract Quarter shall be prorated based upon the number of days actually in
such partial Contract Quarter. Similarly, notwithstanding the other portions of
this Section 3(a), if the end of the Term is on a day other than the last day of
a Contract Quarter, then the Minimum Revenue Commitment, Minimum Throughput, and
Incentive Tariff Threshold for the final partial Contract Quarter shall be
prorated based upon the number of days actually in such partial Contract
Quarter.
(b)    Measurement of Unloaded Volumes. Quantities unloaded at the Facility and
subject to the tariffs, charges and other fees provided for in this Agreement
shall be determined by measuring volumes of Products as the Products are
offloaded as follows: (i) if the Product is Ethanol delivered by truck, then the
Parties shall use the same measurement method(s) used to determine the volume of
Product to be loaded into outbound trucks, and (ii) if the Product is from tanks
at the Facility (into which HFRM has delivered Biodiesel by rail) and is
offloaded into trucks at the Facility, then the Parties shall use the meter at
the point such tanks are offloaded to such trucks. During the Term, HFRM shall
absorb all volumetric gains and be responsible for all volumetric losses for all
Biodiesel Product delivered to the Facility by rail or in storage in tanks at
the Facility.


[Page 3 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


(c)    Obligations of HEP Operating and HEP Refining. During the Term and
subject to the terms and conditions of this Agreement, including Section 13(b),
HEP Operating and HEP Refining agree to:
(i)    own or lease, operate and maintain the Facility and all related assets
necessary to handle the Products from HFRM;
(ii)     make available to HFRM’s use the capacity of the Facility equal to at
least the Minimum Capacity Commitment;
(iii)    provide the services required under this Agreement and perform all
operations relating to the Facility;
(iv)    maintain adequate property and liability insurance covering the Facility
and any related assets owned by HEP Operating and necessary for the operation of
the Facility; and
(v)    provide blending services for the Products at the Facility to the
specifications of HFRM, as such specifications may be adjusted by HFRM in
writing from time to time.
Notwithstanding the first sentence of this Section 3(c), subject to Section
13(b) of this Agreement and Article V of the Omnibus Agreement, HEP Operating
and HEP Refining are free to sell any of their respective assets, including
assets that provide services under this Agreement, and HFRM is free to merge
with another entity and to sell all of its assets or equity to another entity at
any time.
(d)    Notification of Utilization. Upon request by HEP Operating, HFRM will
provide to HEP Operating written notification of HFRM’s reasonable good faith
estimate of its anticipated future utilization of the Facility as soon as
reasonably practicable after receiving such request.
(e)    Scheduling. HEP Operating will use its reasonable commercial efforts to
schedule unloading and blending the Products in a manner that is consistent with
the historical dealings between the Parties and their Affiliates to support
HFRM’s gasoline and diesel rack sales, as such dealings may change from time to
time.
(f)    Taxes. HFRM will pay all taxes, import duties, license fees and other
charges by any Governmental Authority levied on or with respect to the Products
delivered by HFRM for unloading and blending by HEP Operating; provided that
HFRM shall not be responsible for any income taxes payable by HEP Operating
relating to such services. Should any Party be required to pay or collect any
taxes, duties, charges and or assessments pursuant to any Applicable Law or
authority now in effect or hereafter to become effective which are payable by
the any other Party pursuant to this Section 3(f) the proper Party shall
promptly reimburse the other Party therefor.
(g)    Timing of Payments. HFRM will make payments to HEP Operating by
electronic payment with immediately available funds on a quarterly basis during
the Term with respect to services rendered or reimbursable costs or expenses
incurred by HEP Operating under this


[Page 4 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


Agreement in the prior quarter. Payments not received by HEP Operating on or
prior to the applicable payment date will accrue interest at the Prime Rate from
the applicable payment date until paid.
(h)    Increases in Tariff Rates. If new Applicable Laws are enacted that
require HEP Operating to make capital expenditures with respect to the Facility,
HEP Operating may amend the Base Tariff and the Incentive Tariff in order to
recover HEP Operating’s cost of complying with such new Applicable Laws (as
determined in good faith and including a reasonable return). HFRM and HEP
Operating shall use their reasonable commercial efforts to comply with such new
Applicable Laws, and shall negotiate in good faith to mitigate the impact of
such new Applicable Laws and to determine the amount of the new tariff rates. If
HFRM and HEP Operating are unable to agree on the amount of the new tariff rates
that HEP Operating will charge, such tariff rates will be determined by binding
arbitration in accordance with Section 13(e). Schedule I or any other applicable
exhibit or schedule to this Agreement will be updated, amended or revised, as
applicable, in accordance with this Agreement to reflect any changes in tariff
rates agreed to in accordance with this Section 3(h).
(i)    No Guaranteed Minimum Shipments. Notwithstanding anything to the contrary
set forth in this Agreement, there is no requirement that HFRM deliver any
minimum quantity of Products at the Facility, it being understood that HFRM’s
obligation for failing to unload sufficient quantities of Products to satisfy
the Minimum Revenue Commitment is to make Deficiency Payments as provided in
Section 10.
Section 3.    Agreement to Remain Shipper
With respect to any Products that are transported to and from the Facility by
HFRM, HFRM agrees that it will act in the capacity of the shipper of record for
any such Products for its own account at all times that such Products are being
transported to and from the Facility.
Section 4.    Force Majeure
In the event that any Party is rendered unable, wholly or in part, by a Force
Majeure event from performing its obligations under this Agreement, then, upon
the delivery of notice and full particulars of the Force Majeure event in
writing within a reasonable time after the occurrence of the Force Majeure event
relied on (“Force Majeure Notice”), the obligations of the Parties, so far as
they are affected by the Force Majeure event, shall be suspended for the
duration of any inability so caused. Any suspension of the obligations of the
Parties as a result of this Section 5 for a period of more than thirty (30)
consecutive days shall extend the Term (to the extent so affected) for a period
equivalent to the duration of the inability set forth in the Force Majeure
Notice. HFRM will be required to pay any amounts accrued and due under this
Agreement at the time of the Force Majeure event. The cause of the Force Majeure
event shall so far as possible be remedied with all reasonable dispatch, except
that no Party shall be compelled to resolve any strikes, lockouts or other
industrial disputes other than as it shall determine to be in its best
interests. In the event a Force Majeure event prevents a Party from performing
substantially all of their respective obligations under this Agreement for a
period of more than one (1) year, this Agreement may be terminated by HEP
Operating and HEP Refining, on the one hand, or HFRM, on the other hand, by
providing written notice thereof to the other Parties.


[Page 5 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


Section 5.    [Reserved]
Section 6.    Effectiveness and Term
This Agreement shall be effective as of the Effective Time, and shall terminate
at 12:01 a.m. Dallas, Texas, time on the day that is twenty (20) years from the
Commencement Date, unless extended pursuant to Section 5 or by written mutual
agreement of the Parties or as set forth in Section 8 (the “Term”). The Party
desiring to extend this Agreement pursuant to this Section 7 shall provide prior
written notice to the other Parties of its desire to so extend this Agreement;
such written notice shall be provided not more than twenty-four (24) months and
not less than the later of twelve (12) months prior to the date of termination
or ten (10) days after receipt of a written request from the other Party (which
request may be delivered no earlier than twelve (12) months prior to the date of
termination) to provide any such notice or lose such right.
Section 7.    Right to Enter into a New Agreement
(a)    In the event that HFRM provides prior written notice to HEP Operating of
the desire of HFRM to extend this Agreement by written mutual agreement of the
Parties pursuant to Section 7, the Parties shall negotiate in good faith to
extend this Agreement by written mutual agreement, but, if such negotiations
fail to produce a written mutual agreement for extension by a date six (6)
months prior to the termination date, then HEP Operating shall have the right to
negotiate to enter into one or more services agreements for HFRM’s Minimum
Capacity Commitment for the Facility with one or more third parties to begin
after the date of termination, provided, however, that until the end of one year
following termination without renewal of this Agreement, HFRM will have the
right to enter into a new services agreement with HEP Operating with respect to
its Minimum Capacity Commitment on the date of termination on commercial terms
that substantially match the terms upon which HEP Operating propose to enter
into an agreement with a third party for similar services with respect to all or
a material portion of such capacity of the Facility. In such circumstances, HEP
Operating shall give HFRM forty-five (45) days prior written notice of any
proposed new services agreement with a third party, and such notice shall inform
HFRM of the fee schedules, tariffs, duration and any other material terms of the
proposed third party agreement and HFRM shall have forty-five (45) days
following receipt of such notice to agree to the terms specified in the notice
or HFRM shall lose the rights specified by this Section 8(a) with respect to the
capacity that is the subject of such notice.
(b)    In the event that HFRM fails to provide prior written notice to HEP
Operating of the desire of HFRM to extend this Agreement by written mutual
agreement of the Parties pursuant to Section 7, HEP Operating shall have the
right, during the period from the date of HFRM’s failure to provide written
notice pursuant to Section 7 to the date of termination of this Agreement, to
negotiate to enter into one or more services agreements for HFRM’s Minimum
Capacity Commitment for the Facility with one or more third parties to begin
after the date of termination; provided, however, that at any time during the
twelve (12) months prior to the expiration of the Term, HFRM will have the right
to enter into a new services agreement with HEP Operating with respect to its
existing Minimum Capacity Commitment at such time on commercial terms that
substantially match the terms upon which HEP Operating proposes to enter into an
agreement with a third party for similar services with respect to all or a
material portion of such capacity at the


[Page 6 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


Facility. In such circumstances, HEP Operating shall give HFRM forty-five (45)
days prior written notice of any proposed new services agreement with a third
party, and such notice shall inform HFRM of the fee schedules, tariffs, duration
and any other material terms of the proposed third party agreement and HFRM
shall have forty-five (45) days following receipt of such notice to agree to the
terms specified in the notice or HFRM shall lose the rights specified by this
Section 8(b) with respect to the capacity that is the subject of such notice.
Section 8.    Notices
(a)    Any notice or other communication given under this Agreement shall be in
writing and shall be (i) delivered personally, (ii) sent by documented overnight
delivery service, (iii) sent by email transmission, or (iv) sent by first class
mail, postage prepaid (certified or registered mail, return receipt requested).
Such notice shall be deemed to have been duly given (x) if received, on the date
of the delivery, with a receipt for delivery, (y) if refused, on the date of the
refused delivery, with a receipt for refusal, or (z) with respect to email
transmissions, on the date the recipient confirms receipt. Notices or other
communications shall be directed to the following addresses:
Notices to HFRM:


HollyFrontier Refining & Marketing LLC
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president@hollyfrontier.com


with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:


HollyFrontier Refining & Marketing LLC
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: generalcounsel@hollyfrontier.com


Notices to HEP Operating or HEP Refining:


c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: President
Email address: president-HEP@hollyenergy.com


with a copy, which shall not constitute notice, but is required in order to give
proper notice, to:




[Page 7 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


c/o Holly Energy Partners, L.P.
2828 N. Harwood, Suite 1300
Dallas, Texas 75201
Attn: General Counsel
Email address: general.counsel@hollyenergy.com


(b)    Any Party may at any time change its address for service from time to
time by giving notice to the other Parties in accordance with this Section 9.
Section 9.    Deficiency Payments
(a)    Following the Commencement Date, as soon as practicable following the end
of each Contract Quarter under this Agreement, HEP Operating shall deliver to
HFRM a written notice (the “Deficiency Notice”) detailing any failure of HFRM to
meet its Minimum Revenue Commitment obligations under Section 3(a)(i); provided,
however, that HFRM’s obligations pursuant to the Minimum Revenue Commitment
shall be assessed on a quarterly basis for the purposes of this Section 10. The
Deficiency Notice shall (i) specify in reasonable detail the nature of any
deficiency and (ii) specify the approximate dollar amount that HEP Operating
believes would have been paid by HFRM to HEP Operating if HFRM had complied with
its Minimum Revenue Commitment obligations pursuant to Section 3(a)(i) (the
“Deficiency Payment”). HFRM shall pay the Deficiency Payment to HEP Operating
upon the later of: (A) ten (10) days after its receipt of the Deficiency Notice
and (B) thirty (30) days following the end of the related Contract Quarter.
(b)    If HFRM disagrees with the Deficiency Notice, then, following the payment
of the undisputed portion of the Deficiency Payment to HEP Operating, if any,
HFRM shall send written notice thereof regarding the disputed portion of the
Deficiency Payment to HEP Operating and a senior officer of HFRM and a senior
officer of HEP Operating shall meet or communicate by telephone at a mutually
acceptable time and place, and thereafter as often as they reasonably deem
necessary and shall negotiate in good faith to attempt to resolve any
differences that they may have with respect to matters specified in the
Deficiency Notice. During the 30-day period following the payment of the
Deficiency Payment, HFRM shall have access to the working papers of HEP
Operating relating to the Deficiency Notice. If such differences are not
resolved within thirty (30) days following HFRM’s receipt of the Deficiency
Notice, HFRM and HEP Operating shall, within forty-five (45) days following
HFRM’s receipt of the Deficiency Notice, submit any and all matters which remain
in dispute and which were properly included in the Deficiency Notice to
arbitration in accordance with Section 13(e).
(c)    If it is finally determined pursuant to this Section 10 that HFRM is
required to pay any or all of the disputed portion of the Deficiency Payment,
HFRM shall promptly pay such amount to HEP Operating, together with interest
thereon at the Prime Rate, in immediately available funds.
(d)    The fact that HFRM has exceeded or fallen short of the Minimum Revenue
Commitment with respect to any Contract Quarter shall not be considered in
determining whether HFRM meets, exceeds or falls short of the Minimum Revenue
Commitment with respect to any other Contract Quarter, and the amount of any
such excess or shortfall shall not be counted towards or against the Minimum
Revenue Commitment with respect to any other Contract Quarter.


[Page 8 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


Section 10.    Right of First Refusal. The Parties acknowledge the right of
first refusal of HollyFrontier with respect to the Facility as provided in the
Omnibus Agreement.
Section 11.    Limitation of Damages.
(a)    NOTWITHSTANDING ANYTHING CONTAINED TO THE CONTRARY IN ANY OTHER PROVISION
OF THIS AGREEMENT AND EXCEPT FOR CLAIMS MADE BY THIRD PARTIES WHICH SHALL NOT BE
LIMITED BY THIS PARAGRAPH, THE PARTIES AGREE THAT THE RECOVERY BY ANY PARTY OF
ANY LIABILITIES, DAMAGES, COSTS OR OTHER EXPENSES SUFFERED OR INCURRED BY IT AS
A RESULT OF ANY BREACH OR NONFULFILLMENT BY A PARTY OF ANY OF ITS
REPRESENTATIONS, WARRANTIES, COVENANTS, AGREEMENTS OR OTHER OBLIGATIONS UNDER
THIS AGREEMENT, OR IN CONNECTION WITH A CLAIM FOR INDEMNIFICATION UNDER THIS
SECTION 12 SHALL BE LIMITED TO ACTUAL DAMAGES AND SHALL NOT INCLUDE OR APPLY TO,
NOR SHALL ANY PARTY BE ENTITLED TO RECOVER, ANY INDIRECT, CONSEQUENTIAL,
EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT LIMITATION, ANY DAMAGES ON
ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS INTERRUPTION OR DIMINUTION
IN VALUE) SUFFERED OR INCURRED BY ANY PARTY; PROVIDED, HOWEVER, THAT SUCH
RESTRICTION AND LIMITATION SHALL NOT APPLY (x) AS A RESULT OF A THIRD PARTY
CLAIM FOR SUCH INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES OR (y) TO
INDIRECT, CONSEQUENTIAL, EXEMPLARY OR PUNITIVE DAMAGES (INCLUDING, WITHOUT
LIMITATION, ANY DAMAGES ON ACCOUNT OF LOST PROFITS OR OPPORTUNITIES OR BUSINESS
INTERRUPTION OR DIMINUTION IN VALUE) THAT ARE A RESULT OF THE GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT OF THE BREACHING OR NONFULFILLING PARTY OR ITS AFFILIATES.
(b)    HFRM shall indemnify, defend, and hold harmless HEP Operating, HEP
Refining and their Affiliates from and against any losses, damages, liabilities,
claims, demands, causes of action, judgments, settlements, fines, penalties,
costs, and expenses (including, without limitation, court costs and reasonable
attorneys’ fees) of any and every kind or character, known or unknown, fixed or
contingent, suffered or incurred by HEP Operating, HEP Refining and their
Affiliates to the extent resulting or arising from, or attributable to, acts or
omissions of HFRM and its Affiliates in connection with the performance of
HFRM’s obligations under this Agreement that constitute negligence.
(c)    HEP Operating shall indemnify, defend, and hold harmless HFRM and its
Affiliates from and against any losses, damages, liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs, and expenses
(including, without limitation, court costs and reasonable attorneys’ fees) of
any and every kind or character, known or unknown, fixed or contingent, suffered
or incurred by HFRM and its Affiliates, including loss of Products from the
Facility, to the extent resulting or arising from, or attributable, to (i)
events and conditions associated with the operation of the Facility, or (ii)
acts or omissions of HEP Operating and its Affiliates in connection with the
performance of HEP Operating’s obligations under this Agreement that constitute
negligence; provided, however, that, with respect to loss of Products from the
Facility,


[Page 9 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


HEP Operating will only be liable for losses in excess of 0.25% of the total
throughput of Products with respect to each individual incident of loss of
Products.
(d)    HEP Refining shall indemnify, defend, and hold harmless HFRM and its
Affiliates from and against any losses, damages, liabilities, claims, demands,
causes of action, judgments, settlements, fines, penalties, costs, and expenses
(including, without limitation, court costs and reasonable attorneys’ fees) of
any and every kind or character, known or unknown, fixed or contingent, suffered
or incurred by HFRM and its Affiliates, to the extent resulting or arising from,
or attributable, to acts or omissions of HEP Refining and its Affiliates in
connection with the performance of HEP Refining’s obligations under this
Agreement that constitute negligence.
Section 12.    Miscellaneous
(a)    Amendments and Waivers. No amendment or modification of this Agreement
shall be valid unless it is in writing and signed by the Parties. No waiver of
any provision of this Agreement shall be valid unless it is in writing and
signed by the Party against whom the waiver is sought to be enforced. Any of the
exhibits or schedules to this Agreement may be amended, modified, revised or
updated by the Parties if each of the Parties executes an amended, modified,
revised or updated exhibit or schedule, as applicable, and attaches it to this
Agreement. Such amended, modified, revised or updated exhibits or schedules
shall be sequentially numbered (e.g. Schedule I-1, Schedule I-2, etc.), dated
and appended as an additional exhibit or schedule to this Agreement and shall
replace the prior exhibit or schedule, as applicable, in its entirety, after its
date of effectiveness, except as specified therein. No failure or delay in
exercising any right hereunder, and no course of conduct, shall operate as a
waiver of any provision of this Agreement. No single or partial exercise of a
right hereunder shall preclude further or complete exercise of that right or any
other right hereunder.
(b)    Successors and Assigns. This Agreement shall inure to the benefit of, and
shall be binding upon, HFRM, HEP Operating, HEP Refining and their respective
successors and permitted assigns. Neither this Agreement nor any of the rights
or obligations hereunder shall be assigned without the prior written consent of
HFRM (in the case of any assignment by HEP Operating or HEP Refining) or HEP
Operating and HEP Refining (in the case of any assignment by HFRM), in each
case, such consent is not to be unreasonably withheld or delayed; provided,
however, that (i) HEP Operating and HEP Refining may make such an assignment
(including a partial pro rata assignment) to an Affiliate of HEP Operating or
HEP Refining without HFRM’s consent, (ii) HFRM may make such an assignment
(including a pro rata partial assignment) to an Affiliate of HFRM without HEP
Operating’s or HEP Refining’s consent, (iii) HFRM may make a collateral
assignment of its rights and obligations hereunder and/or grant a security
interest in its rights and obligations hereunder, and HEP Operating and HEP
Refining shall execute an acknowledgement of such collateral assignment in such
form as may from time-to-time be reasonably requested, and (iv) HEP Operating
and HEP Refining may make a collateral assignment of its rights hereunder and/or
grant a security interest in its rights and obligations hereunder to a bona fide
third party lender or debt holder, or trustee or representative for any of them,
without HFRM’s consent, if such third party lender, debt holder or trustee shall
have executed and delivered to HFRM a non-disturbance agreement in such form as
is reasonably satisfactory to HFRM and such third party lender, debt holder or
trustee, and HFRM executes an acknowledgement of such collateral assignment in
such


[Page 10 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


form as may from time to time be reasonably requested. Any attempt to make an
assignment otherwise than as permitted by the foregoing shall be null and void.
The Parties agree to require their respective successors, if any, to expressly
assume, in a form of agreement reasonably acceptable to the other Parties, their
obligations under this Agreement.
(c)    Severability. If any provision of this Agreement shall be held invalid or
unenforceable by a court or regulatory body of competent jurisdiction, the
remainder of this Agreement shall remain in full force and effect.
(d)    Choice of Law. This Agreement shall be subject to and governed by the
laws of the State of Delaware, excluding any conflicts-of-law rule or principle
that might refer the construction or interpretation of this Agreement to the
laws of another state.
(e)    Arbitration Provision. Any and all Arbitrable Disputes must be resolved
through the use of binding arbitration using three arbitrators, in accordance
with the Commercial Arbitration Rules of the American Arbitration Association,
as supplemented to the extent necessary to determine any procedural appeal
questions by the Federal Arbitration Act (Title 9 of the United States Code). If
there is any inconsistency between this Section 13(e) and the Commercial
Arbitration Rules or the Federal Arbitration Act, the terms of this Section
13(e) will control the rights and obligations of the Parties. Arbitration must
be initiated within the time limits set forth in this Agreement, or if no such
limits apply, then within a reasonable time or the time period allowed by the
applicable statute of limitations. Arbitration may be initiated by a Party
(“Claimant”) serving written notice on the other Party (“Respondent”) that the
Claimant elects to refer the Arbitrable Dispute to binding arbitration.
Claimant’s notice initiating binding arbitration must identify the arbitrator
Claimant has appointed. The Respondent shall respond to Claimant within thirty
(30) days after receipt of Claimant’s notice, identifying the arbitrator
Respondent has appointed. If the Respondent fails for any reason to name an
arbitrator within the 30-day period, Claimant shall petition the American
Arbitration Association for appointment of an arbitrator for Respondent’s
account. The two arbitrators so chosen shall select a third arbitrator within
thirty (30) days after the second arbitrator has been appointed. The Claimant
will pay the compensation and expenses of the arbitrator named by it, and the
Respondent will pay the compensation and expenses of the arbitrator named by or
for it. The costs of petitioning for the appointment of an arbitrator, if any,
shall be paid by Respondent. The Claimant and Respondent will each pay one-half
of the compensation and expenses of the third arbitrator. All arbitrators must
(i) be neutral parties who have never been officers, directors or employees of
any of HFRM, HEP Operating, HEP Refining or any of their Affiliates and (ii)
have not less than seven (7) years’ experience in the petroleum transportation
industry. The hearing will be conducted in Dallas, Texas and commence within
thirty (30) days after the selection of the third arbitrator. HFRM, HEP
Operating, HEP Refining and the arbitrators shall proceed diligently and in good
faith in order that the award may be made as promptly as possible. Except as
provided in the Federal Arbitration Act, the decision of the arbitrators will be
binding on and non-appealable by the Parties hereto. The arbitrators shall have
no right to grant or award indirect, consequential, punitive or exemplary
damages of any kind. The Arbitrable Disputes may be arbitrated in a common
proceeding along with disputes under other agreements between HFRM, HEP
Operating, HEP Refining or their Affiliates to the extent that the issues raised
in such disputes are related. Without


[Page 11 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


the written consent of the Parties, no unrelated disputes or third party
disputes may be joined to an arbitration pursuant to this Agreement.
(f)    Rights of Limited Partners. The provisions of this Agreement are
enforceable solely by the Parties, and no limited partner of the Partnership
shall have the right, separate and apart from the Partnership, to enforce any
provision of this Agreement or to compel any Party to comply with the terms of
this Agreement.
(g)    Further Assurances. In connection with this Agreement and all
transactions contemplated by this Agreement, each signatory Party hereto agrees
to execute and deliver such additional documents and instruments and to perform
such additional acts as may be necessary or appropriate to effectuate, carry out
and perform all of the terms, provisions and conditions of this Agreement and
all such transactions.
(h)    Headings. Headings of the Sections of this Agreement are for convenience
of the Parties only and shall be given no substantive or interpretative effect
whatsoever. All references in this Agreement to Sections are to Sections of this
Agreement unless otherwise stated.
Section 13.    Guarantee by HollyFrontier
(a)    Payment Guaranty. HollyFrontier unconditionally, absolutely, continually
and irrevocably guarantees, as principal and not as surety, to HEP Operating and
HEP Refining the punctual and complete payment in full when due of all amounts
due from HFRM under this Agreement (collectively, the “HFRM Payment
Obligations”). HollyFrontier agrees that HEP Operating and HEP Refining shall be
entitled to enforce directly against HollyFrontier any of the HFRM Payment
Obligations.
(b)    Guaranty Absolute. HollyFrontier hereby guarantees that the HFRM Payment
Obligations will be paid strictly in accordance with the terms of the Agreement.
The obligations of HollyFrontier under this Agreement constitute a present and
continuing guaranty of payment, and not of collection or collectability. The
liability of HollyFrontier under this Agreement shall be absolute,
unconditional, present, continuing and irrevocable irrespective of:
(i)    any assignment or other transfer of this Agreement or any of the rights
thereunder of HEP Operating or HEP Refining;
(ii)    any amendment, waiver, renewal, extension or release of or any consent
to or departure from or other action or inaction related to this Agreement;
(iii)    any acceptance by HEP Operating or HEP Refining of partial payment or
performance from HFRM;
(iv)    any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HFRM
or any action taken with respect to this Agreement by any trustee or receiver,
or by any court, in any such proceeding;


[Page 12 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


(v)    any absence of any notice to, or knowledge of, HollyFrontier, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or
(vi)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.
The obligations of HollyFrontier hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
HFRM Payment Obligations or otherwise.
(c)    Waiver. HollyFrontier hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the HFRM Payment Obligations and any requirement for HEP Operating or HEP
Refining to protect, secure, perfect or insure any security interest or lien or
any property subject thereto or exhaust any right or take any action against
HFRM, any other entity or any collateral.
(d)    Subrogation Waiver. HollyFrontier agrees that for so long as there is a
current or ongoing default or breach of this Agreement by HFRM, HollyFrontier
shall not have any rights (direct or indirect) of subrogation, contribution,
reimbursement, indemnification or other rights of payment or recovery from HFRM
for any payments made by HollyFrontier under this Section 14, and HollyFrontier
hereby irrevocably waives and releases, absolutely and unconditionally, any such
rights of subrogation, contribution, reimbursement, indemnification and other
rights of payment or recovery it may now have or hereafter acquire against HFRM
during any period of default or breach of this Agreement by HFRM until such time
as there is no current or ongoing default or breach of this Agreement by HFRM.
(e)    Reinstatement. The obligations of HollyFrontier under this Section 14
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment of any of the HFRM Payment Obligations is rescinded or must
otherwise be returned to HFRM or any other entity, upon the insolvency,
bankruptcy, arrangement, adjustment, composition, liquidation or reorganization
of HFRM or such other entity, or for any other reason, all as though such
payment had not been made.
(f)    Continuing Guaranty. This Section 14 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment in full of all of the HFRM Payment Obligations, (ii) be binding upon
HollyFrontier, its successors and assigns and (iii) inure to the benefit of and
be enforceable by HEP Operating, HEP Refining and their respective successors,
transferees and assigns.
(g)    No Duty to Pursue Others. It shall not be necessary for HEP Operating or
HEP Refining (and HollyFrontier hereby waives any rights which HollyFrontier may
have to require HEP Operating or HEP Refining), in order to enforce such payment
by HollyFrontier, first to (i) institute suit or exhaust its remedies against
HFRM or others liable on the HFRM Payment


[Page 13 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


Obligations or any other person, (ii) enforce HEP Operating’s and HEP Refining’s
rights against any other guarantors of the HFRM Payment Obligations, (iii) join
HFRM or any others liable on the HFRM Payment Obligations in any action seeking
to enforce this Section 14, (iv) exhaust any remedies available to HEP Operating
or HEP Refining against any security which shall ever have been given to secure
the HFRM Payment Obligations, or (v) resort to any other means of obtaining
payment of the HFRM Payment Obligations.
Section 14.    Guarantee by the Partnership.
(a)    Payment and Performance Guaranty. The Partnership unconditionally,
absolutely, continually and irrevocably guarantees, as principal and not as
surety, to HFRM the punctual and complete payment in full when due of all
amounts due from HEP Operating or HEP Refining under this Agreement
(collectively, the “HEP Payment Obligations”) and the punctual and complete
performance of all other obligations of HEP Operating and HEP Refining under
this Agreement (collectively, the “HEP Performance Obligations”, together with
the HEP Payment Obligations, the “HEP Obligations”). The Partnership agrees that
HFRM shall be entitled to enforce directly against the Partnership any of the
HEP Obligations.
(b)    Guaranty Absolute. The Partnership hereby guarantees that the HEP Payment
Obligations will be paid, and the HEP Performance Obligations will be performed,
strictly in accordance with the terms of this Agreement. The obligations of the
Partnership under this Agreement constitute a present and continuing guaranty of
payment and performance, and not of collection or collectability. The liability
of the Partnership under this Agreement shall be absolute, unconditional,
present, continuing and irrevocable irrespective of:
(i)    any assignment or other transfer of this Agreement or any of the rights
thereunder of HFRM;
(ii)    any amendment, waiver, renewal, extension or release of or any consent
to or departure from or other action or inaction related to this Agreement;
(iii)    any acceptance by HFRM of partial payment or performance from HEP
Operating or HEP Refining;
(iv)    any bankruptcy, insolvency, reorganization, arrangement, composition,
adjustment, dissolution, liquidation or other like proceeding relating to HEP
Operating or HEP Refining or any action taken with respect to this Agreement by
any trustee or receiver, or by any court, in any such proceeding;
(v)    any absence of any notice to, or knowledge of, the Partnership, of the
existence or occurrence of any of the matters or events set forth in the
foregoing subsections (i) through (iv); or
(vi)    any other circumstance which might otherwise constitute a defense
available to, or a discharge of, a guarantor.


[Page 14 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


The obligations of the Partnership hereunder shall not be subject to any
reduction, limitation, impairment or termination for any reason, including any
claim of waiver, release, surrender, alteration or compromise, and shall not be
subject to any defense or setoff, counterclaim, recoupment or termination
whatsoever by reason of the invalidity, illegality or unenforceability of the
HEP Obligations or otherwise.
(c)    Waiver. The Partnership hereby waives promptness, diligence, all setoffs,
presentments, protests and notice of acceptance and any other notice relating to
any of the HEP Payment Obligations and any requirement for HFRM to protect,
secure, perfect or insure any security interest or lien or any property subject
thereto or exhaust any right or take any action against HEP Operating, HEP
Refining, any other entity or any collateral.
(d)    Subrogation Waiver. The Partnership agrees that for so long as there is a
current or ongoing default or breach of this Agreement by HEP Operating or HEP
Refining, the Partnership shall not have any rights (direct or indirect) of
subrogation, contribution, reimbursement, indemnification or other rights of
payment or recovery from HEP Operating or HEP Refining for any payments made by
the Partnership under this Section 15, and the Partnership hereby irrevocably
waives and releases, absolutely and unconditionally, any such rights of
subrogation, contribution, reimbursement, indemnification and other rights of
payment or recovery it may now have or hereafter acquire against HEP Operating
or HEP Refining during any period of default or breach of this Agreement by HEP
Operating or HEP Refining until such time as there is no current or ongoing
default or breach of this Agreement by HEP Operating or HEP Refining.
(e)    Reinstatement. The obligations of the Partnership under this Section 15
shall continue to be effective or shall be reinstated, as the case may be, if at
any time any payment of any of the HEP Payment Obligations is rescinded or must
otherwise be returned to HEP Operating, HEP Refining or any other entity, upon
the insolvency, bankruptcy, arrangement, adjustment, composition, liquidation or
reorganization of HEP Operating, HEP Refining or such other entity, or for any
other reason, all as though such payment had not been made.
(f)    Continuing Guaranty. This Section 15 is a continuing guaranty and shall
(i) remain in full force and effect until the first to occur of the indefeasible
payment and/or performance in full of all of the HEP Obligations, (ii) be
binding upon the Partnership and each of its respective successors and assigns
and (iii) inure to the benefit of and be enforceable by HFRM and their
respective successors, transferees and assigns.
(g)    No Duty to Pursue Others. It shall not be necessary for HFRM (and the
Partnership hereby waives any rights which the Partnership may have to require
HFRM), in order to enforce such payment by the Partnership, first to (i)
institute suit or exhaust its remedies against HEP Operating, HEP Refining or
others liable on the HEP Obligations or any other person, (ii) enforce HFRM’s
rights against any other guarantors of the HEP Obligations, (iii) join HEP
Operating, HEP Refining or any others liable on the HEP Obligations in any
action seeking to enforce this Section 15, (iv) exhaust any remedies available
to HFRM against any security which shall ever have been given to secure the HEP
Obligations, or (v) resort to any other means of obtaining payment of the HEP
Obligations.


[Page 15 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


[Remainder of page intentionally left blank. Signature pages follow.]IN WITNESS
WHEREOF, the undersigned Parties have executed this Agreement as of the date
first written above to be effective as of the Effective Time.
HEP OPERATING:


Holly Energy Partners-Operating, L.P.




By:     /s/ Mark A. Plake    
Mark A. Plake
President




HEP REFINING:


HEP Refining, L.L.C.




By:    /s/ Mark A. Plake    
Mark A. Plake
President






HFRM:


HollyFrontier Refining & Marketing LLC






By: /s/ George J. Damiris    
George J. Damiris
Chief Executive Officer and President




[Page 16 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------



Exhibit 10.26


ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 10(b)
AND Section 14:


HOLLYFRONTIER CORPORATION




By: /s/ George J. Damiris    
George J. Damiris
Chief Executive Officer and President








ACKNOWLEDGED AND AGREED
FOR PURPOSES OF Section 10(b)
AND Section 15:


HOLLY ENERGY PARTNERS, L.P.


By:    HEP Logistics Holdings, L.P.,
its General Partner


By:    Holly Logistic Services, L.L.C.,
its General Partner




By: /s/ Mark A. Plake    
Mark A. Plake
President












[Page 17 to the Amended and Restated Unloading and Blending Services Agreement
(Artesia)]

--------------------------------------------------------------------------------




Exhibit 10.26


Appendix A
Definitions
“Affiliate” means, with to respect to a specified person, any other person
controlling, controlled by or under common control with that first person. As
used in this definition, the term “control” includes %4. with respect to any
person having voting securities or the equivalent and elected directors,
managers or persons performing similar functions, the ownership of or power to
vote, directly or indirectly, voting securities or the equivalent representing
50% or more of the power to vote in the election of directors, managers or
persons performing similar functions, %4.ownership of 50% or more of the equity
or equivalent interest in any person and %4. the ability to direct the business
and affairs of any person by acting as a general partner, manager or otherwise.
Notwithstanding the foregoing, for purposes of this Agreement, HFRM, on the one
hand, and HEP Operating and HEP Refining, on the other hand, shall not be
considered affiliates of each other.
“Agreement” has the meaning set forth in the preamble to this Agreement.
“Applicable Law” means any applicable statute, law, regulation, ordinance, rule,
judgment, rule of law, order, decree, permit, approval, concession, grant,
franchise, license, agreement, requirement, or other governmental restriction or
any similar form of decision of, or any provision or condition of any permit,
license or other operating authorization issued under any of the foregoing by,
or any determination of, any Governmental Authority having or asserting
jurisdiction over the matter or matters in question, whether now or hereafter in
effect and in each case as amended (including, without limitation, all of the
terms and provisions of the common law of such Governmental Authority), as
interpreted and enforced at the time in question.
“Arbitrable Dispute” means any and all disputes, Claims, controversies and other
matters in question between the Parties, arising out of or relating to this
Agreement or the alleged breach hereof, or in any way relating to the subject
matter of this Agreement regardless of whether (a) allegedly extra-contractual
in nature, (b) sounding in contract, tort or otherwise, (c) provided for by
Applicable Law or otherwise or (d) seeking damages or any other relief, whether
at law, in equity or otherwise.
“Base Tariff” means the amount set forth as such on Schedule I attached hereto,
as the same may be adjusted by the terms of this Agreement, including Section
3(a)(iii).
“Biodiesel” means diesel fuel that qualifies for the generation of Renewable
identification Numbers (RINs) under the Renewable Fuel Standard Regulations, 40
CFR § 80.1400 et seq., as amended from time to time.
“bpd” means barrels per day.
“Claim” means any existing or threatened future claim, demand, suit, action,
investigation, proceeding, governmental action or cause of action of any kind or
character (in each case, whether civil, criminal, investigative or
administrative), known or unknown, under any theory, including those based on
theories of contract, tort, statutory liability, strict liability, employer
liability, premises liability, products liability, breach of warranty or
malpractice.


Appendix A-1

--------------------------------------------------------------------------------



Exhibit 10.26


“Commencement Date” means the date on which the Facility is available for
service and operating as expected in unloading and blending the Products, which
date has been specified in written notice from HEP Operating to HFRM at least 60
days prior to such Commencement Date; provided, however, that if the Facility
is, in the discretion of HEP Operating, substantially complete, then the parties
may agree in writing to a commencement date prior to the Facility being fully
completed. The Commencement Date was September 16, 2016.
“Contract Quarter” means a three-month period that commences on January 1, April
1, July 1 or October 1 and ends on March 31, June 30, September 30, or December
31, respectively.
“Effective Time” means 12:01 a.m., Dallas, Texas time, on September 16, 2016.
“Ethanol” means ethyl alcohol fuel or fuel additive.
“Facility” has the meaning set forth in the recitals to this Agreement.
“Force Majeure” means acts of God, strikes, lockouts or other industrial
disturbances, acts of the public enemy, wars, blockades, insurrections, riots,
storms, floods, washouts, arrests, the order of any Governmental Authority
having jurisdiction while the same is in force and effect, civil disturbances,
explosions, breakage, accident to machinery, storage tanks or lines of pipe,
inability to obtain or unavoidable delay in obtaining material or equipment, and
any other causes whether of the kind herein enumerated or otherwise not
reasonably within the control of the Party claiming suspension and which by the
exercise of due diligence such Party is unable to prevent or overcome.
Notwithstanding anything in this Agreement to the contrary, inability of a Party
to make payments when due, be profitable or to secure funds, arrange bank loans
or other financing, obtain credit or have adequate capacity or production (other
than for reasons of Force Majeure) shall not be regarded as events of Force
Majeure.
“Governmental Authority” means any federal, state, local or foreign government
or any provincial, departmental or other political subdivision thereof, or any
entity, body or authority exercising executive, legislative, judicial,
regulatory, administrative or other governmental functions or any court,
department, commission, board, bureau, agency, instrumentality or administrative
body of any of the foregoing.
“HEP Operating” has the meaning set forth in the preamble to this Agreement.
“HEP Refining” has the meaning set forth in the preamble to this Agreement.
“HFRM” has the meaning set forth in the preamble to this Agreement.
“HollyFrontier” means HollyFrontier Corporation, a Delaware corporation.
“Incentive Tariff” means the amount set forth as such on Schedule I attached
hereto, as the same may be adjusted by the terms of this Agreement, including
Section 3(a)(iii).
“Incentive Tariff Threshold” means 550 bpd of Products, in the aggregate, on
average, for each Contract Quarter, as the same may be adjusted by the terms of
this Agreement.


Appendix A-2

--------------------------------------------------------------------------------



Exhibit 10.26


“Minimum Throughput” means 450 bpd of Products, in the aggregate, on average,
for each Contract Quarter, as such amount may be adjusted by the terms of this
Agreement.
“Omnibus Agreement” means the Seventeenth Amended and Restated Omnibus
Agreement, dated effective as of January 1, 2017, by and among HollyFrontier,
the Partnership and certain of their respective subsidiaries.
“Parties” or “Party” has the meaning set forth in the preamble to this
Agreement.
“Partnership” means Holly Energy Partners, L.P., a Delaware limited partnership.
“Person” means an individual or a corporation, limited liability company,
partnership, joint venture, trust, unincorporated organization, association,
government agency or political subdivision thereof or other entity.
“Prime Rate” means the prime rate per annum announced by Union Bank, N.A. or its
successor, or if Union Bank, N.A. or its successor no longer announces a prime
rate for any reason, the prime rate per annum announced by the largest U.S. bank
measured by deposits from time to time as its base rate on corporate loans,
automatically fluctuating upward or downward with each announcement of such
prime rate.
“Products” means Ethanol and Biodiesel.
In addition, the following terms have the meanings given to them in the Sections
indicated in the following table:
Term
 
Section
Actual Construction Costs
Claimant
Construction Cost Estimate
 
Section 3(a)(iii)(B)
Section 13(e)
Section 3(a)(iii)(B)
Construction Projects
 
Section 2
Deficiency Notice
 
Section 10(a)
Deficiency Payment
 
Section 10(a)
Facility
 
Recitals
Force Majeure Notice
 
Section 5
HEP Obligations
 
Section 15(a)
HEP Payment Obligations
 
Section 15(a)
HEP Performance Obligations
 
Section 15(a)
HFRM Payment Obligations
 
Section 14(a)
Minimum Capacity Commitment
 
Section 3(a)(i)
Minimum Revenue Commitment
 
Section 3(a)(i)
Respondent
 
Section 13(e)
Term
 
Section 7





Appendix A-3

--------------------------------------------------------------------------------



Exhibit 10.26








Appendix A-4

--------------------------------------------------------------------------------




Exhibit 10.26


EXHIBIT A
Volume Capacities


•
Two (2) 5,000 barrel tanks for unloading and blending Ethanol and Biodiesel at
the Facility with a maximum capacity of approximately 1,200 bpd of unloading for
Ethanol and Biodiesel combined









Exhibit A-1

--------------------------------------------------------------------------------




Exhibit 10.26


EXHIBIT B




Construction Projects
2.
Tankage (nominal 5,000 bbls) for storing B99 Biodiesel

3.
Pump, metering and blending equipment for loading B5 to B20 Biodiesel at three
load arms (one arm on Lane 1 and two arms on Lane 2

4.
Included in the B99 facilities are heating and heat tracing of B99 tank and
piping

5.
Facilities for offloading Ethanol into tankage

6.
Tankage (nominal 5,000 bbls) for storing Ethanol

7.
Pump, metering and blending equipment for loading Ethanol blended gasoline (10%
Ethanol). The blended gasoline can be loaded on three gasoline load arms (two
arms on Lane 1 and one arm on Lane 2)

8.
All control, metering, and automation equipment required to operate facilities
listed above





SCHEDULE I
TARIFFS


Base Tariff
$0.1093 per gallon



Incentive Tariff
$0.0053 per gallon











Schedule I